Bloodworth, J.
1. “ It is a well established rule of practice that a ground of a motion for new trial based upon the admission of evi-' dence should state the objection made to the evidence, and that such objection was urged at the time the objection was made; otherwise no question is raised for determination. Hill v. Chastain, 138 Ga. 750 (75 S. E. 1130); Dunn v. Evans, 139 Ga. 741 (3), 742 (78 S. E. 122); Chambers v. State, 141 Ga. 652 (81 S. E. 880); G. & E. Ry. Co. v. Stapleton, 143 Ga. 46 (84 S. E. 120.)” City of Rome v. McWilliams, 145 Ga. 191 (2) (88 S. E. 931). This ruling disposes of the special grounds of the motion for a new trial.
2. The evidence in this case, though circumstantial, excludes every reasonable hypothesis except that of the guilt of the accused, and the motion for a new trial was properly overruled.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.